DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 11/15/2021 has been entered. Claims 1-28 are pending.
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner's statement of reasons for allowance. Monitoring downhole equipment is well known in the art. Further, detailed analysis and equations/formulas for evaluating motors is also well-known in the relevant art. Some representative art includes Rendusara et al. (US 20170089192), Li et al. (CN 110837045), Curt et al. (US 20190204467), Xiang (US 5959431), Chedygov et al.  (US 20190393816), Menzel et al. (WO 2019195520), Richardson et al. (WO 9215148), Grande et al. (US 20190044421), and DaCunha et al. (US 20140343743). This art appears to disclose a general overview of the claimed structures and methods. These references, alone or in combination, broadly disclose an electric submersible pump with an electric motor, and a controller to monitor the electric motor, monitoring harmonic distortion, using a sampling frequency to find potential issues, and adjusting motor parameters to prevent motor damage. This art further discloses various computer 
Although it could be argued that the cited art provides the necessary background to determine the recited limitations, the art does not explicitly provide the specific recited relationships. More specifically, the combination of specific sampling frequencies with the specific determination of required speeds and the specific adjustment to those determined speeds is not clearly laid out by the cited art. Thus, the cited art fails to disclose or fairly suggest the detailed recitations and their inter-relationships. The examiner finds that, at the time that the invention was made, it would not have been within routine skill to glean the combined limitations of the instant invention, from the art, without the benefit of hindsight reasoning or extensive experimentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
12/16/2021